                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DARRYL E. PUGH, T15269,                             Case No. 18-cv-06497-CRB (PR)
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9            v.

                                  10    SCOTT KERNAN,
                                  11                    Defendant(s).

                                  12          Plaintiff, a state prisoner at the Correctional Training Facility (CTF) in Soledad, California,
Northern District of California
 United States District Court




                                  13   has filed a pro se complaint for injunctive relief under 42 U.S.C. § 1983 compelling the Secretary

                                  14   of the California Department of Corrections and Rehabilitation (CDCR) to consider him eligible

                                  15   for “early parole consideration” under “Proposition 57.” ECF No. 1 (Compl.) at 5.

                                  16                                             DISCUSSION
                                       A.     Standard of Review
                                  17
                                              Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                  18
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §
                                  19   1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion of
                                  20   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief
                                  21   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.

                                  22   § 1915A(b). Pro se pleadings must be liberally construed, however. Balistreri v. Pacifica Police
                                       Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
                                  23
                                              To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a
                                  24
                                       right secured by the Constitution or laws of the United States was violated, and (2) that the alleged
                                  25   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.
                                  26   42, 48 (1988).
                                  27   B.     Legal Claims

                                  28
                                               In April 2001, plaintiff was sentenced to 31 years to life in state prison after a jury found
                                   1
                                       him guilty of possession of cocaine base for sale and maintaining a place for narcotics activities,
                                   2
                                       and the superior court found that he had two or more prior “strike” convictions. Plaintiff claims
                                   3   that “non-violent” three strikers like himself are eligible for early parole consideration under
                                   4   Proposition 57, but that CDCR unlawfully continues to exclude them. He seeks an order
                                   5   compelling CDCR to consider him eligible for early parole consideration under Proposition 57.

                                   6           California’s Proposition 57, approved by voters in November 2016, makes parole more
                                       available for certain felons convicted of nonviolent crimes. Specifically, Proposition 57 added
                                   7
                                       Article I, section 32 to the California Constitution. That section provides, in relevant part, “Parole
                                   8
                                       consideration: Any person convicted of a nonviolent felony offense and sentenced to state prison
                                   9
                                       shall be eligible for parole consideration after completing the full term of his or her primary
                                  10   offense,” defined for these purposes as “the longest term of imprisonment imposed by the court
                                  11   for any offense, excluding the imposition of an enhancement, consecutive sentence, or alternative
                                  12   sentence.” Cal. Const., art. I, § 32(a)(1).
Northern District of California
 United States District Court




                                               Proposition 57 only provides a prisoner who has completed his base term with a parole
                                  13
                                       consideration hearing before the California Board of Parole Hearings (BPH). California state
                                  14
                                       court cases addressing application of Proposition 57 “uniformly state that Proposition 57 creates a
                                  15
                                       mechanism for parole consideration, not a vehicle for resentencing, and does not entitle [a
                                  16   prisoner] to seek relief in court in the first instance.” Daniels v. Cal. Dep’t of Corr. and Rehab.,
                                  17   No. 17-cv-01510-AWI-BAM, 2018 WL 489155, at *3 (E.D. Cal. Jan. 19, 2018); see also Travers
                                  18   v. California, No. 17-cv-06126-SI, 2018 WL 707546, at *2 (N.D. Cal. Feb. 5, 2018) (citing

                                  19   California state court cases). After all, the plain language of Article I, section 32 provides that a
                                       person is “eligible for parole consideration.” Cal. Const., art. I, § 32(a)(1).
                                  20
                                               It is unclear whether excluding a state prisoner from early parole consideration under
                                  21
                                       Proposition 57 because he was sentenced under California’s Three Strikes Law implicates a
                                  22   protected liberty interest entitled to procedural protections under the Due Process Clause. But the
                                  23   court need not decide the issue because the California Court of Appeal’s recent decision in In re
                                  24   Edwards, 26 Cal. App. 5th 1181 (2018), moots plaintiff’s request for injunctive relief. In In re

                                  25   Edwards, the state appellate court held that CDCR regulations adopted to implement Proposition
                                       57 “impermissibly circumscribe eligibility for Proposition 57 parole by barring relief for [plaintiff]
                                  26
                                       and other similarly situated inmates serving Three Strikes sentences for nonviolent offenses.” 26
                                  27
                                       Cal. App. 5th at 1192. The court voided the regulations that have excluded prisoners serving
                                  28
                                       Three Strike sentences for nonviolent offenses from early parole consideration under Proposition
                                                                                        2
                                       57, see id., and CDCR has since enacted emergency regulations “‘to allow inmates who are
                                   1
                                       incarcerated for a term of life with the possibility of parole for nonviolent offenses to be eligible
                                   2
                                       for parole consideration by the Board of Parole Hearings,’” Hughey v. Kernan, No. 18-cv-00313-
                                   3   WQH-BGS, 2019 WL 329535, at *5 (S.D. Cal. Jan. 24, 2019) (quoting 1-Z Cal. Regulatory
                                   4   Notice Reg. 43 (Jan. 4, 2019) (https://oal.ca.gov/wp-content/ uploads/sites/ 166/2019/01/1z-
                                   5   2019.pdf)). Put simply, the regulations that have excluded plaintiff from eligibility for early

                                   6   parole consideration under Proposition 57 are no longer operative. Id.
                                              In view of In re Edwards and CDCR’s subsequent enactment of revised emergency
                                   7
                                       regulations to permit plaintiff and other prisoners serving Three Strikes sentences for nonviolent
                                   8
                                       offenses to be eligible for early parole consideration under Proposition 57, plaintiff’s action for
                                   9
                                       injunctive relief under § 1983 compelling CDCR to consider him eligible for early parole
                                  10   consideration must be dismissed is moot. See id. (citing Alvarez v. Hill, 667 F.3d 1061, 1064 (9th
                                  11   Cir. 2012) (claim moot when issues presented are no longer live or parties lack legally cognizable
                                  12   interest in outcome)).
Northern District of California
 United States District Court




                                  13                                            CONCLUSION
                                            For the foregoing reasons, plaintiff’s action for injunctive relief under § 1983 is
                                  14   DIMISSED as moot.
                                  15          IT IS SO ORDERED.
                                  16   Dated: February 15, 2019
                                  17                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        DARRYL E. PUGH,
                                   6                                                          Case No. 3:18-cv-06497-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        SCOTT KERNAN,
                                   9
                                                       Defendant.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on February 15, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Darryl E. Pugh ID: T-15269 (FW211L)
                                       Correctional Training Facility
                                  20   P.O. Box 689
                                       Soledad, CA 93960-0689
                                  21

                                  22
                                       Dated: February 15, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          4
